Citation Nr: 0527413	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to June 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, Republic 
of the Philippines.  In that rating decision, the RO denied 
reopening of a previously denied claim for service connection 
for diabetes mellitus.  The veteran's disagreement with that 
decision led to this appeal.  He testified at a personal 
hearing at the RO in April 2003.  

In a decision dated in October 2004, the Board determined 
that new and material evidence had been received to reopen 
the claim for service connection for diabetes mellitus.  At 
that time, the Board remanded the claim for additional 
development, and it is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diabetes mellitus was present 
within a year after service and that records from the Long 
Beach Naval Station Dispensary provide documentation of this.  
In October 2004, the Board remanded the reopened claim so 
that compliance with the notice and assistance provisions of 
38 U.S.C.A. § 5103 and § 5103A and 38 C.F.R. § 3.159 could be 
ensured and to obtain VA examinations and medical opinions.  

In the October 2004 remand, the Board requested that the RO 
undertake various actions including review of the claims file 
and action to ensure that all notification and development 
actions required by 38 U.S.C.A. § 5103 and § 5103 along 
with 38 C.F.R. § 3.159 were fully complied with and satisfied 
prior to adjudication of the claim on the merits.  In 
response to this, the AMC sent the case to the VA Special 
Processing Unit in Cleveland, Ohio.  In a letter to the 
veteran dated in December 2004, the VA Special Processing 
Unit described the issue as entitlement to reopening the 
claim and rather than telling the veteran what evidence was 
needed to substantiate the claim on the merits, spoke only in 
terms of the need for new and material to reopen the claim.  
This was inappropriate, as the October 2004 Board decision 
had determined that the claim was reopened.  

Throughout his appeal, the veteran has reported that 
following his retirement from service in June 1965, he 
received continuing medical care at the Long Beach Naval 
Station Dispensary, Long Beach, California, and that it 
included a fasting blood sugar tests on the USS REPOSE in 
November or December 1965 and subsequent diagnosis and 
treatment for diabetes.  He has also reported that he 
received medical care at a Public Health Service facility in 
San Pedro, California, and in May 2002 submitted records he 
obtained from Public Health Service by his own efforts.  The 
veteran has stated that he worked as a civilian at the U.S. 
Naval Shipyard, Long Beach, California, from 1966 to 1982.  

Throughout the appeal, and in particular after he learned of 
the passage of the Veterans Claims Assistance Act of 2000, 
the veteran has requested VA assistance in obtaining post-
service medical records of his care at the Long Beach Naval 
Station Dispensary.  In this regard, he has noted that the 
Long Beach Naval Station closed in the late 1990s, and he has 
provided copies of correspondence he received from the 
National Personnel Records Center (NPRC).  In a February 2001 
letter, NPRC stated that its search was negative for 
treatment records from the USS REPOSE or any outpatient 
records from the Long Beach Naval Station Dispensary.  In 
August 2002, apparently in response to a request from the 
veteran for Public Health Service medical records dated in 
1974, the NPRC wrote the veteran a letter stating that the 
medical record had been loaned to VA.  

In May 2003, July 2003, and November 2003 letters to NPRC, 
the veteran requested information about his post-service 
medical records from the Long Beach Naval Station Dispensary 
from 1965 to 1970 and specifically asked whether those 
records were sent to VA.  He also requested information as to 
their location if they were not sent to VA.  In a letter to 
the veteran dated in January 2004, NPRC stated that the 
medical record needed to answer his inquiry had been loaned 
to VA.  

Review of the record shows that in a June 2002 letter the RO 
wrote to the Long Beach U.S. Naval Dispensary and requested 
the veteran's clinical records.  That letter was returned to 
the RO with the indication that a forwarding address order 
had expired.  There is no indication that the RO notified the 
veteran of this or that the RO took any additional action to 
obtain the requested records.  Also, in an October 2002 
letter, the RO told the veteran that it did not have his 
medical records after discharge from service.  
Notwithstanding the documentation of the veteran's subsequent 
lack of success in obtaining the records and his continued 
requests for VA assistance in obtaining those records, even 
as recently as August 2005, VA has taken no action to assist 
the veteran in this regard.  This is contrary to the 
provisions of 38 C.F.R. § 3.159, which states that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, will end its 
efforts only if it concludes that the records sought do not 
exits or that further efforts to obtain them would be futile, 
and will provide the claimant with notice of that fact.  See 
38 C.F.R. § 3.159(c)(2), (e).  

In this case, the AMC should contact the service department 
and determine the current location of records from the Long 
Beach U.S. Naval Station Dispensary and take action to obtain 
records pertaining to medical care and evaluation the veteran 
received at that facility from June 1995 to July 1969, 
including any records from the USS REPOSE dated in 1965 or 
1966.  All actions to obtain the requested documents should 
be documented fully in the veteran's claims file, and the AMC 
should provide the veteran with appropriate notice of its 
actions.  

There is ample medical evidence to show that the veteran has 
a current diagnosis of diabetes mellitus and has received 
treatment for such for many years.  There is no 
contemporaneously recorded medical evidence of diabetes 
during or within one year of service.  As to the question of 
a nexus to service, the competent evidence is conflicting.  
Following a VA diabetes examination in March 2005, the 
physician opined that it was at least as likely as not that 
the veteran's diabetes began during his last year of service.  
However, upon further review of the relevant evidence in the 
claims file, the same physician opined in an April 2005 
addendum to her earlier examination report that it was not 
likely that the onset of the veteran's diabetes was during 
service.  

The veteran underwent a VA eye examination in March 2005.  In 
the examination report, the physician stated that he had 
reviewed the claims file.  He reported the veteran's history 
as:  having been diagnosed with diabetes mellitus in 1965, 
having been insulin dependent since 1970, and having 
undergone cataract surgery in the 1980s and 1990s.  In an 
addendum report dated in March 2005, the ophthalmology 
consultant stated that his assessment included diabetic 
retinopathy in both eyes.  The physician opined that it was 
at least as likely as not that the veteran's diabetes began 
during or within one year of his period of military service.  
However, the physician did not indicate the basis for his 
statement that the veteran's history included diagnosis of 
diabetes in 1965.  The Board also notes that while the 
physician stated he reviewed the claims file, it its unclear 
whether he considered the results of the veteran's June 1965 
service retirement examination report, which includes a 
notation of a urinalysis negative for sugar and no findings 
or diagnosis of diabetes mellitus.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In view of the foregoing, 
the Board will request that the report of the March 2005 eye 
examination be returned to the ophthalmologist for review of 
the record and clarification of his opinion, supported fully 
with his complete rationale.  Id; 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

It is also important to note that if additional medical 
records pertaining to medical care the veteran received at 
the Long Beach Naval Station Dispensary between 1965 and 1969 
are obtained, the AMC should be certain that those records, 
in addition to all other pertinent records in the claims 
file, are available for review by the physician who conducted 
the March 2005 eye examination for consideration in the 
formulation of his opinion.  

In addition, if additional medical records pertaining to 
medical care the veteran received at the Long Beach Naval 
Station Dispensary between 1965 and 1969 are obtained, an 
additional medical opinion considering this evidence should 
be obtained from the VA physician who conducted the 
February 2005 VA medical examination and provided a medical 
opinion in April 2005.  With consideration of all the 
evidence, that physician should be requested to provide an 
opinion as to whether it is at least as likely as not that 
the veteran's diabetes mellitus began during service, was 
present within one year of service, or is etiologically 
related to any incident of service.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the service 
department and determine the location of 
medical records from the Long Beach Naval 
Station Dispensary in view of the closure 
of the Long Beach Naval Station in the 
late 1990s.  The AMC should then take 
appropriate action to obtain and 
associate with the claims file Long Beach 
Naval Station Dispensary records for the 
veteran pertaining to care he received 
there as a military retiree/civilian from 
June 1965 to July 1969, to include any 
treatment or evaluation on the USS 
REPOSE, particularly during 1965 or 1966.  
All leads as to the location of the 
requested records should be followed to 
their logical conclusion, and all action 
to obtain them should be documented in 
the claims file.  If it is not possible 
to obtain the records, if it is concluded 
that it is reasonably certain  that the 
requested records do not exist, or if it 
is concluded that further efforts to 
obtain them would be futile, the AMC 
should then provide the veteran with 
proper notice in compliance with the 
provisions of 38 C.F.R. § 3.159(e).  

2.  The AMC should contact the veteran 
and provide him with notice of the 
evidence necessary to substantiate his 
claim for service connection for 
diabetes, what evidence he should provide 
and what evidence VA will obtain in 
compliance with 38 U.S.C.A. § 5103 and 
5103A.  The AMC should request that the 
veteran provide any evidence in his 
possession that pertains to his claim and 
has not been furnished previously.  See 
38 C.F.R. § 3.159(b).  

3.  Then, if additional evidence has been 
received, the AMC should obtain another 
medical opinion from the physician who 
conducted February 2005 VA examination 
and provided a medical opinion in 
April 2005.  With consideration of the 
additional evidence along with the other 
evidence in the claims file, the 
physician should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
diabetes mellitus began during service, 
was present within one year after 
service, or is etiologically related to 
any incident of service.  The claims file 
must be provided to the physician for 
review of pertinent documents.  

4.  In any event, the AMC should request 
that the physician who conducted the 
March 2005 VA eye examination explain the 
rationale for his opinion that the 
veteran's diabetes began during service 
and explicitly take into account the 
results of the veteran's June 1965 
service retirement examination report, 
which includes no findings or diagnosis 
of diabetes mellitus.  If additional 
medical records pertaining to medical 
care the veteran received at the Long 
Beach Naval Station Dispensary between 
1965 and 1969 are obtained, the AMC 
should be certain that those records, in 
addition to all other pertinent records 
in the claims file, are available for 
review by the physician who conducted the 
March 2005 eye examination for 
consideration in the formulation of his 
response.  The physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
diabetes mellitus began during service, 
was present within one year after 
service, or is etiologically related to 
any incident of service.  The claims file 
must be provided to the physician for 
review of pertinent documents.  

5.  Then, after completion of any other 
development indicated by the state of the 
record at that time, the AMC should 
adjudicate the claim of entitlement to 
service connection for diabetes mellitus 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the AMC 
should issue a supplemental statement of 
the case, and the veteran should be 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

